Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 
Allowable Subject Matter

Claims 1, 3-9, 20-30 allowed.
With respect to claims 1, 3-9, 20-30 the allowability resides in the overall structure of the device as recited in independent claims 1 and 9 and at least in part because of claimed limitations:
wherein the first housing includes a plurality of connection holes spaced apart along a periphery of the first housing and extending through the first housing in a first direction toward the second housing,

wherein the upper sealing member is in contact with an upper surface of the
first housing, the lower sealing member is in contact with a lower surface of the first housing, and each connector passes through the respective
connection hole of the first housing to connect the upper sealing
member to the lower sealing member
The aforementioned limitations in combination with all remaining limitations of claims 1, 9 are believed to render said claims 1, 9 and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claims 1, 9 in combination with the remaining limitations.
Best art of record Tsuboi (US 20160165736 A1) teaches:
An electronic component housing comprising:
a first housing (91, fig 13):
a second housing (54, fig 13):
a sealing member (59) disposed between the first housing and the second housing; and
a fixing member (78, fig 2) fixing the first housing to the second housing,
wherein the sealing member passes through the first housing to be insert-injected thereto (fig 13),
wherein the sealing member includes:

a lower sealing member (lower portion of 59) disposed below the first housing (fig 13); and
a plurality of connectors (portions of 59 which are near to and fit through 295) passing through the upper sealing member to connect the upper sealing member to the lower sealing member, and
wherein the first housing includes a plurality of connection holes (295) spaced apart along a periphery of the first housing and extending through the first housing in a first direction (inner direction, right direction of fig 13) toward the second housing (fig 13),
wherein each connector is disposed in a respective one of the plurality of connection holes (paragraphs 0086 and 0087 indicate multiple slits), and

wherein 


However Tsuboi fails to teach the upper sealing member (top of 59) disposed above the first housing;
wherein the upper sealing member is in contact with an upper surface of the
first housing,

Modifying Tsuboi in this way would not be an obvious difference since element 59 would be expanded considerably to extend all the way above the first housing without adding benefit. Further no reference was found to make such a modification. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.